 AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS197American Federation of Television and RadioArtists,AFL-CIOandWilliam F. Buckley,Jr.,andM.Stanton Evans,Petitioners.'January 13, 1976DECISION AND ORDER DISMISSINGPETITION FOR DECLARATORY ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING,JENKINS, AND PENELLOThis is a petition filed on March 18, 1975, by Wil-liam F. Buckley, Jr., and M. Stanton Evans, hereincalled Petitioners, for a declaratory order pursuant to5U.S.C. §554(e). Thereafter, on April 21, 1975,American Federation of Television and Radio Art-ists,AFL-CIO, herein called AFTRA, filed a state-ment in responseto the petition and on May 14,1975, the Petitioners filed a memorandum in reply toAFTRA's statement,and attached an affidavit. OnMay 19, 1975, AFTRA submitted a rebuttal memo-randum to which, on June 9, 1975, the Petitionersfileda response.On November 5, 1975, the Board issued a notice ofhearing advising the parties that oral argumentwould be held in the above-entitled proceeding. Pur-suantto permission granted by the Board, the ActingGeneral Counsel on November 12, 1975, filed a briefof the Acting General Counselasamicuscuriae.ThePetitionerson November 17, 1975, filed a memoran-dum in opposition to brief of General Counsel withattached affidavits and a Notice of Motionseekingto amend the prayer of relief.On November 17, 1975, the Petitioners and Re-spondent argued orally before the full Board.2In pertinent part, the submissions of the parties,theiroral-argument,and the Acting GeneralCounsel's brief allege as follows:1.PetitionerWilliam F. Buckley, Jr., is the princi-pal participant on 'a national television show called"Firing Line," while M. Stanton Evans is a nationalnews commentator on a radio program entitled"Spectrum." Both- are spokesmen for the conserva-tive point of view and are against any form of com-pulsory unionism. In order to participate in their re-spectivetelevisionand radio programs, theynegotiate employment contracts with their respectiveiPetition under 5 U S.C §554(e) which provides"The agency,with likeeffect as in the case of other orders,and in its sound discretion,may issue adeclaratory order to determine a controversy or remove uncertainty "2 AFTRA'sBrief in Opposition for Respondent filed in the litigation be-fore the Supreme Court in Cases 74-313 and 74-314 (see fn6, infra),sub-mitted to the Board after oral argument,has been considered but not thetwo letters submitted therewith or the subsequent correspondence relatedtheretobroadcasting companies.2.Over the years, AFTRA, a labor organization,has negotiated with the broadcasting companies col-lective-bargaining agreements known as Codes ofFair Practice which run over 3 years and are renewedperiodically for 3 years.3 Both the television and ra-dio codes contain a union-shop provision obligatingthe broadcasting companies to hire AFTRA mem-bers in good standing or individuals who, within 30days of employment, become union members andmaintain their membership in good standing .43.Section 1 of article XVIII of the AFTRA con-stitution provides, in substance, that AFTRA maydisciplinemembers if they fail or refuse to complywith its constitution, bylaws, and orders.'4.The Petitioners assert that the union-shop pro-vision requiring membership in good standing inAFTRA, together with the discipline provision ofAFTRA's constitution, subject them to union disci-plinary action, which may result in their temporaryor permanent exclusion from televison and radioshould they express or otherwise conduct themselvescontrary to the provisions of AFTRA's constitution.According to the Petitioners, broadcasting compa-nies construe such membership to mean what it ordi-narily does mean and historically has meant in theentertainment industry, to wit that performers mustbe "full fledged members" in order to be employed.5.As indicated above, both Petitioners are againstany form of compulsory unionism and are againstbeing members of AFTRA or subject to its ordersand control over their employment opportunities.However, both Petitioners allege that, in order tomaintain their television and radio careers and underthe duress of the codes and various threats byAFTRA and broadcasting companies that theycould not be employed unless they were members of3Although the record herein refers only to the 1969-72 codes, the parties,in oral argument,admitted that a current code for 1972-1975 exists.4Sec 84 of the TV code and sec 57 of the radio code contain a clauseentitled "Union Shop"which provides "It is agreed that during the term ofthis agreement,we will employand maintain in our employment only suchpersons covered by this agreement as are members of the American Federa-tion of Television and Radio Artists in good standing or as shall makeapplication for membership on the thirtieth (30th)day following the begin-ning of employment hereunder or the date of execution of this agreement,whichever is the later,and thereafter maintain such membership in goodstanding as a condition of employment "Art XVIII,sec 1, entitled"Discipline,"reads as follows"[A]ny mem-ber who shall be guilty of an act, omission,or conduct which in the opinionof the Board is prejudicial to the welfare of the Association,or any of itsLocals, or of any of its members,as such, or any member who shall fail toobserve any of the requirements of the Constitution,or of any By-Laws,rules,regulations or orders lawfully issued by the Association,any Local orany duly authorizedcommittee or agent of said Associationor Local or anymember who shall in any way be indebted to the Association or any Localthereof,may, in the discretion of the Board, be either'fined, censured, sus-pended or expelled from membership The Board may discipline a memberfor each and every offense or violation, and no member shall be exemptfrom disciplinary action because of any previous action of the Board uponsome other or different charge "222 NLRB No. 34 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFTRA, they have tendered, under protest andagainst their, will, the initiation fees and periodic duesnecessary to become members and maintain theirmembership in good standing in AFTRA and its ap-propriate locals.6.Thereafter, the Petitioners instituted litigationin the Federal courts alleging that the codes andAFTRA's constitution constituted a prior restrainton their freedom of speech rights under the firstamendment as commentators and news analysts. Al-though the district court basically -agreed with thePetitioners, the-final result of this litigation, after theSupreme Court denied certiorari and rehearing, wasthat, as the Second Circuit Court concluded, the ju-risdiction of the Board preempted that of the Federalcourts because the acts. alleged were arguably unfairlabor, practices under the National Labor RelationsAct-.6The Court of Appeals for the Second Circuitadvised the Petitioners that they had selected thewrong forum and should take their cause to theBoard, an administrative agency capable of grantingdeclaratory relief, if the circumstances warranted,citing 5 U.S.C. §554(e)7 As a result, the instant peti-tion was filed seeking the type of relief that is nor-mally granted in a regular unfair labor practice pro-ceeding brought before this Agency.'7.The Petitioners contend, in effect, that themembership requirement in the codes, construed inthe entertainment industry as "full fledged" member-ship, threatens their access to television and radio inviolation of their rights under Section 7 of the Act.They have not filed any unfair labor practice chargesbecause, in their view, the Board's procedures areuseless inview of their employment for short periodsof time and their fear of being deprived of employ-ment if they resigned AFTRA membership and filedunfair labor practice charges. However, they are will-ing to participate in a hearing before an Administra-tive Law Judge or the Board itself in which all theirunfair labor practice allegations can be litigated.8.AFTRA contends,inter alia,that there is nowarrant, under the Board's Rules and Regulations 96 Evans v American Federation of Television and Radio Artists,354 F Supp823 (1973);Buckley v. American Federation of Television and Radio Artists,496 F.2d 305 (C.A. 2, 1974), cert. denied 419 U S 1093 (1974), petition forrehearing denied 420 U.S 956 (Feb 24, 1975).7 Buckley v.American Federation of Television and Radio Artists, supraat313.S In its notice of motion,the Petitioners amended their prayer of relief tohave the Board enter an order(1) declaring as null and void the union-shopprovisions in sec. 84 of the TV code and sec 57 of the radio code, (2)declaring that the Petitioners,provided they have paid the uniformly re-quired periodic dues and initiation fees,may be employed by any networkor broadcasting company signatory to the codes without interference orabjectionby AFTRA onthe ground of lack of membership,and (3) or-dering AFTRA to give notice of this order to all signatory networks andbroadcasting companies,to all its members,and to all employees in thecollective-bargaming unit on whose behalf it bargains.and by virtue of Section 3(d) of the Act granting theGeneral Counsel final authority with respect to un-fair labor practice charges and complaints,10- for thePetitioners to bypass and ignore the Board's custom-ary unfair labor practice procedures by filing the in-stant petition under 5 U.S.C. §544(e) instead of filingunfair labor practice charges against- AFTRA andthe contractually employing companies. According-ly, it contends that the Board lacks the power andjurisdiction to issue a declaratory order under 5 U.S.C. §554(e). Further, AFTRA argues that a declarato-ry order is also inappropriate because there is nocontroversy or uncertainty to be resolved by a de-claratory order since the law, as to the respectivetights of the parties, is clear; i.e., all that AFTRAmay require under a union-security clause validly au-thorized under Section 8(a)(3) of the Act is the pay-ment of periodic dues and initiation fees uniformlyrequired of all members re "financial core member-ship."Accordingly, it urges that the petition hereinmust be dismissed.9. In hisamicus curiaebrief, the Acting GeneralCounsel, like AFTRA, argues that the declaratoryorder procedure is improper and unwarranted be-cause of the General Counsel's Section 3(d) final au-thority and because, under the Board's rules and de-cisions,declaratory orders and advisory opinionshave been confined to questions concerning theBoard's discretionary jurisdictional standards. In anyevent, he urges that the-Board not exercise its discre-tion under 5 U.S.C. §554(e) to issue a declaratoryorder because of the disputed questions of facts con-cerning the legal issue.10.At the oral argument, counsel for AFTRA re-iterated the position it took during the course of thelitigation in the Federal courts and in the instant pro-ceeding to the effect that AFTRA could not require"fullfledged membership" from individuals, who,under the union-security provisions of the codes, paythe uniformly required dues and fees; i.e., it couldonly require "financial core membership: In addi-tion he offered to have AFTRA set forth this legalposition in writing to anyone requesting it, includingthe Petitioners. Counsel for the Petitioners admittedthat the law was clear that the Petitioners did nothave to become members of AFTRA but merely hadto pay the uniform dues and fees. However, he ar-gued, in effect, that the industry practice was to hireonly full-fledged AFTRA members rather than "fi-g Subpart H of the Board's Rules and Regulations,Secs 102 98to 102.104deal withadvisory opinionsand Secs. 102105 to102 110 deal with declara-tory orders and both involve only the Board'sdiscretionary monetary juns-dictionalstandards10 Sec 3(d) of the Act providesin part as follows:"[The General Counsel]shall have finalauthority, on behalf ofthe Board, in respect of the investiga-tion of charges and issuanceof complaintsunder section 10, and in respectof the prosecutionof such complaints before the board" AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS199nancial core members" who had made the appropri-ate dues and fees payments. He conceded that nei-ther of the Petitioners had requested AFTRA or theemploying broadcasting companies to state, in writ-ing, that the payment of the uniformly required duesand initiation fees would satisfy the requirements ofthe union-shop provisions of the TV and radio codeswithout any requirement of full-fledged membership.The Petitioners thus have never actually testedAFTRA's policy in this respect.On the basis of the foregoing, the Board is of theopinion-that the instant petition filed under 5. U.S.C.§554(e) to issue a declaratory order must be dis-missed.ii With respect to the petition herein, there isno dispute, and the law is admittedly clear, that aunion, pursuant to a union-security clause validly au-thorized under Section 8(a)(3) of the Act,12 can onlyrequire the payment of periodic dues and initiationfees after the statutory 30-day period and cannot, un-der-any circumstances, require "full fledged member-ship" or any other, type of membership;" and a ter-mination of employment for reasons other thannonpayment of such dues and fees would be a viola-tion of the Act. Likewise, a refusal to employ an indi-vidualwho refused to become a "member" ofAFTRA or any other union would also be a violationof the Act.14 Therefore, there is no justiciable issue to11No employer is a party herein and no charge has been filed against anyemployer or AFTRA1InEvans v. American Federation of Television and Radio Artists, supra,the Federal district court, at 829, noted that "[t]his provision [sec 84 of thecode] . . . is specifically authorized by by Section 8(a)(3) of the NationalLabor Relations Act.-Sec. 8(a)(3) provides, in relevant partIt shall be an unfair labor practice for an employer-(3) by discrimi-nation in regard to hire or tenure of employment or any term or condi-_tion of employment to encourage or discourage membership in anylabor organization.Provider,That nothing in this Act, or in any otherstatute of the United States, shall preclude an employer from makingan agreementwith a labor organization ..to require as a condition ofemployment membership therein on or after the thirtieth day followingthe beginning of such employment or the effective date of such agree-ment,whichever is the laterProvided further,That no employershall justify any discrimination against an employee for nonmember-ship in a labor organization. .(B) if he has reasonable grounds forbelieving that membership was denied or terminated for reasons otherthan the failure of'the employee to tender the periodic dues and theinitiation fees uniformly required as a condition of acquiring or retain-ing membership13N L.R B v General Motors Corporation,373 U.S. 734, 743 (1963), citingUnion Starch & Refining Co, v N L R B,186 F 2d 1008 (C A. 7, 1951), enfg.87 NLRB 779 (1949), cert denied 343 U S 815 (1951)14Chairman Murphy firmly believes that-without regard to the provi-sions of the National Labor Relations Act-if "membership" in AFTRA orany other union were a requirement for employment in the newspaperbroadcasting industry, it would infringe on the first amendment and hencewould be unconstitutionalCf,the dissenting opinion of Mr. Justice Doug-las inBuckley et al v American Federation of Television & Radio Artists,419U S. 1093 (1975).Chairman Murphy notes that the claims summarized by Member Fan-be decided or uncertainty to be dispelled by the is-suance of a declaratory order.In these circumstances, and without consideringthe other contentions of the parties including thatrespecting the power and jurisdiction of the Boardto issue a declaratory order, the lack of a justiciableissue and absence of uncertainty as to the legal issuepresented warrants dismissal of the instant petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, denied.MEMBER FANNING,, concurring:r join my colleagues in dismissing'the petition fordeclaratory order. I do so not because AFTRA 'andPetitioners are in agreement as to what the law per-mits with respect to clauses conditioning employ-ment on union membership,"' but because I believethe controversy between them has been brought to usfor decision outside the procedure prescribed in Sec-tions 3(d) and 10(b) of the Act.16 This jurisdictionaldefect is not overcome by Petitioners' invocation ofsection 5(e) of the Administrative Procedure Act [5U.S.C. §554(e)]. That section merely enlarges thetype of relief an agency may provide by authorizingthe agency in the exercise of its sound discretion toissuedeclaratory orders in thosemattersithas juris-diction to decide in the first place. It neitherenlargesthe-agency's subject matter jurisdiction nor sets asidethe statutory procedural requirements for invokingthe agency's remedial powers.Accordingly, as the petition in this matter seeks tocircumvent the procedural requirements of Sections3(d) and 10(b) by seeking a determination as toevents which are time barred by Section 10(b) andhave' not been" investigated and made subject of acomplaint by the General Counsel as required bySection 3(d), it must be dismissed.ning in In 15 relate to events alleged to have occurred in 1971or earlier.Were it established that such demands were currentlybeing made,Chair-man Murphy might well find it appropriateto grant the petition herein15The thrustof the petition is that in1971 or earlier Respondent AFTRAor certainbroadcasting companies threatenedone or both Petitioners withloss of employmentifPetitioners did not maintain actual membership inAFTRA thus demonstrating that AFTRA was a partyto an arrangement,understanding,or practice with the broadcastingcompanies pursuant towhich thecompanieswould deny employmentto nonmembersof AFTRAeven thoughsuch nonmembers tenderedpayment of initiationfees andmembership dues.16 Sec 3(d) places inthe GeneralCounsel finalauthorityover the investi-gation of chargesand issuance of complaintsbased on such,charges. SecI0(b) precludesissuance of complaints based on events occurring more than6 months prior to the filing of a charge on which thecomplaint is based.